PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Li, Guoqiang
Application No. 16/265,983
Filed: 1 Feb 2019
For: Wavefront engineered lenses for correction of presbyopia and astigmatism and nanoparticle-doped liquid crystal structures for continuously tunable phase modulation and adaptive lens
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions 37 CFR 1.137(a), filed 
December 17, 2021, to revive the above-identified application.  

The petition is GRANTED. 

The application became abandoned for failure to reply in a timely and proper manner to the Restriction/Election Notice of July 22, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 23, 2020.  A Notice of Abandonment was mailed March 23, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Response to Restriction Requirement, response letter dated December 17, 2021, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 2883 for further examination on the merits. 


/Irvin Dingle/
Irvin Dingle
Lead Paragraph Specialist, OPET